DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 3/24/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
	Re. RELATED PATENT DATA: Changes the phrase “This patent resulted from a divisional of U.S. Patent Application Serial No. 15/691,541,” to --This patent resulted from a divisional of U.S. Patent Application Serial No. 15/691,541, now UP PAT. 10,950,384,--.

Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration with applicant’s arguments, examiner agrees with the applicant’s counsel that the prior art of record of Yoo fails to disclose the claimed invention such as an electronic device includes a conductive component proximate a ferroelectric composite stack, wherein the ferroelectric composite stack includes multiple metal oxide-comprising insulator materials, and wherein at least one of the multiple metal oxide-comprising insulator materials includes one or more members of the group consisting of lead zirconium titanate, tantalum oxide, strontium oxide, strontium titanate oxide, titanium oxide and barium strontium titanate. Yoo teaches an electronic device includes a conductive component proximate a ferroelectric composite stack, wherein the ferroelectric composite stack includes multiple metal oxide-comprising insulator materials, and wherein at least one of the multiple metal oxide-comprising insulator materials includes zirconium oxide. Since the multiple metal oxide-comprising insulator materials recited in the claim are so related as to constitute a proper Markush group, Yoo silent the at least one of the multiple metal oxide-comprising insulator materials, which includes one or more members of the group consisting of lead zirconium titanate, tantalum oxide, strontium oxide, strontium titanate oxide, titanium oxide and barium strontium titanate. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729